         Case 1:20-cr-00111-NONE-SKO Document 45 Filed 11/13/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALEXANDRE DEMPSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00111-NONE-SKO
11                                Plaintiff,             STIPULATION TO VACATE STATUS HEARING
                                                         DATE, SET CHANGE OF PLEA HEARING;
12                          v.                           FINDINGS AND ORDER
13   JOAQUIN VELASCO,                                    DATE: November 18, 2020
                                                         TIME: 2:00 p.m.
14                                Defendant.             COURT: Hon. Dale A. Drozd
15

16                                               STIPULATION

17         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18         through defendant’s counsel of record, hereby stipulate as follows:

19         1.       By previous order, this matter was set for a status hearing on November 18, 2020.

20         2.       By this stipulation, defendant now moves to vacate the status hearing and set the matter

21         for change of plea before the Court as to defendant Velasco for November 20, 2020, and to

22         exclude time between November 18, 2020, and November 20, 2020, under 18 U.S.C. §§ 3161

23         (h)(1)G), 3161(h)(7)(A), and 3161(h)(7)(B)(i) and (iv).

24         3.       The parties agree and stipulate, and request that the Court find the following:

25                  a)     The parties have been informed that the Court is available for a change of plea

26         hearing on November 20, 2020.

27

28

      STIPULATION                                        1
30
         Case 1:20-cr-00111-NONE-SKO Document 45 Filed 11/13/20 Page 2 of 3


 1                 b)     As the defendant does not intend on going to trial, the parties request that the

 2        status hearing date be vacated. Vacating the status hearing date will conserve judicial resources

 3        for a case that has been resolved by a plea agreement.

 4                 c)     By previous Court order, time was excluded under the Speedy Trial Act, 18

 5        U.S.C. § 3161, et. seq., through and including November 18, 2020. In an abundance of caution,

 6        the parties also request that time be excluded under the Speedy Trial Act from November 18,

 7        2020 through and including November 20, 2020, to allow defendants to continue to consult with

 8        counsel and to prepare for and attend the change of plea hearing.

 9                 d)     The government agrees to, and seeks, the continuance/time exclusion.

10                 e)     Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of November 18, 2020 to November

15        20, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161 (h)(1)G),

16        3161(h)(7)(A), and 3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the

17        Court at the parties’ request on the basis of the Court’s finding that the ends of justice served by

18        taking such action outweigh the best interest of the public and the defendant in a speedy trial.

19        4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

20        Speedy Trial Act dictate that additional time periods are excludable from the period within which

21        a trial must commence.

22        IT IS SO STIPULATED.

23

24
     Dated: November 12, 2020                                MCGREGOR W. SCOTT
25                                                           United States Attorney
26
                                                             /s/ ALEXANDRE DEMPSEY
27                                                           ALEXANDRE DEMPSEY
                                                             Assistant United States Attorney
28

     STIPULATION                                         2
30
          Case 1:20-cr-00111-NONE-SKO Document 45 Filed 11/13/20 Page 3 of 3


 1    Dated: November 12, 2020                              /s/ DARRYL YOUNG
                                                            DARRYL YOUNG
 2                                                          Attorney for Defendant
 3                                                          JOAQUIN VELASCO

 4

 5
                                           FINDINGS AND ORDER
 6

 7
            IT IS SO FOUND AND ORDERED this ____ day of November, 2020. For the purpose of
 8
     computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
 9
     commence, the time period of June 18, 2020 through November 20, 2020, inclusive, is deemed
10
     excludable pursuant to 18 U.S.C. §§ 3161 (h)(1)G), 3161(h)(7)(A), and 3161(h)(7)(B)(i) and (iv). At
11
     the request of the parties, the November 18, 2020 status hearing in the above case is VACATED and
12
     parties shall appear on November 20, 2020 for a change of plea hearing.
13

14 IT IS SO ORDERED.

15      Dated:      November 13, 2020
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION                                       3
30
